Citation Nr: 0817796	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD) 
secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder secondary to a service-connected right shoulder 
disability.  

The Board notes that the RO has previously denied service 
connection for PTSD on a direct and secondary basis.  In the 
December 2005 statement of the case, the RO noted that the 
veteran had requested to reopen his claim for PTSD.  The RO 
indicated that this issue would be addressed separately.  As 
this matter is not currently on appeal, the Board will not 
address the matter of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for PTSD in this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for an acquired psychiatric disorder, secondary to 
a service-connected right shoulder disability, is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in November 2004 and February 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran contends that he has an acquired psychiatric 
disorder as a result of his service-connected right shoulder 
disability.  Service treatment records, including an October 
1967 enlistment examination report, showed normal psychiatric 
findings.

The veteran became eligible for Social Security 
Administration disability benefits in October 1997 based on a 
primary diagnosis of PTSD and a secondary diagnosis of major 
depression.  Additional post-service VA and private treatment 
records dated from 1998 to 2007 show diagnosed psychiatric 
conditions, including PTSD, major depressive disorder, 
dysthymia, alcohol dependence, malingering, and generalized 
anxiety disorder.  In a May 2001 right shoulder VA 
examination report the veteran related that his shoulder 
condition appeared to be aggravating his PTSD condition.  

In a February 2002 VA psychiatric examination report, the 
examiner diagnosed alcohol dependence and concluded that the 
veteran's shoulder disability did not aggravate PTSD because 
he did not have PTSD.  In a December 2004 VA primary care 
note, a VA physician opined that the veteran's depression was 
a result of his chronic shoulder pain.  

In a September 2004 statement, the veteran's representative 
asserted that the veteran was being treated for depression 
based on his frustration of not being able to use his right 
arm in almost any activity.  

In a January 2005 VA mental disorders examination report, the 
examiner diagnosed alcohol-induced, persisting dementia; 
generalized anxiety disorder; alcohol dependence in 
remission; and malingering.  The examiner indicated that the 
veteran did not show any signs of depression and that he 
reported doing chores, driving, and woodworking.  The 
examiner further noted that he was not exactly sure what the 
veteran's representative meant when it was asserted that the 
veteran was unable to use his right arm in almost any 
activity. 

The veteran attended counseling sessions with a VA clinical 
social worker from 2000 to 2007 with the goal of minimizing 
the symptoms of PTSD, anxiety, and depression.  In a December 
2005 VA treatment note, the clinical social worker assessed 
that the veteran's medical and psychological conditions had 
worsened due to his increasing pain and discomfort.  The 
exact nature of the "pain and discomfort" was not 
described.  

Based on a review of the claims file, the Board finds that 
competent medical evidence of record does not adequately 
address the question of whether the has a psychiatric 
disability which is proximately due to, or the result of, his 
service-connected right shoulder disability.  Consequently, 
the Board finds that further examination of the veteran is 
necessary.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO should provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a right shoulder 
disorder and an acquired psychiatric 
disorder since 2005.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed 
acquired psychiatric disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify any 
current psychiatric disability and 
provide a medical opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that the 
veteran's service-connected right 
shoulder disability either causes an 
acquired psychiatric disability or 
aggravates an acquired psychiatric 
disability in this veteran.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



